         Case 1:15-cv-02739-LAP Document 168 Filed 07/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
----
PETERSEN  ENERGÍA INVERSORA, S.A.U.  :
and PETERSEN ENERGÍA, S.A.U.,        :
                                     :    15-cv-02739-LAP
                       Plaintiffs,   :
                                     :
           -against-                 :
                                     :
ARGENTINE REPUBLIC and YPF S.A.,     :
                                     :
                       Defendants.   :
                                     :
------------------------------------x
---
                NOTICE OF MOTION TO WITHDRAW COUNSEL

               PLEASE TAKE NOTICE that the firm of SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP (“Skadden”) hereby respectfully moves the Court, before the

Honorable Loretta A. Preska, at the United States District Courthouse, 500 Pearl Street, New

York, New York, for an Order pursuant to Local Civil Rule 1.4 permitting Skadden’s withdrawal

as counsel of record in this matter for Defendant Argentine Republic (“Argentina”). The firm of

SULLIVAN & CROMWELL LLP, which is also counsel of record for Argentina in this matter,

will continue as counsel, and no delay in the progress of this action will result from the

withdrawal. Argentina has consented to Skadden’s withdrawal. No retaining or charging lien is

being asserted herein.
       Case 1:15-cv-02739-LAP Document 168 Filed 07/08/20 Page 2 of 2




Dated: New York, New York
       July 8, 2020
                                         /s/ Jennifer L. Permesly
                                         Jennifer L. Permesly
                                         Scott D. Musoff
                                         Boris Bershteyn
                                         Michael D. Moritz
                                         SKADDEN, ARPS, SLATE,
                                             MEAGHER & FLOM LLP
                                         One Manhattan West
                                         New York, New York 10001-8602
                                         Tel: (212) 735-3000
                                         Fax: (212) 735-2000
                                         jennifer.permesly@skadden.com
                                         scott.musoff@skadden.com
                                         boris.bershteyn@skadden.com
                                         michael.moritz@skadden.com

                                         Withdrawing Attorneys for
                                         Defendant Argentine Republic




                                     2
